PD-1586-15
                                      PD-1586-15                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                Transmitted 12/7/2015 12:00:00 AM
December 7, 2015                                                                   Accepted 12/7/2015 2:33:39 PM
                                    No. ____________________                                       ABEL ACOSTA
                                                                                                           CLERK

                                               In The

                                    Court of Criminal Appeals

                                       Of The State of Texas

                                       Austin, Texas
                        _________________________________________

                              CHRISTOPHER JOSEPH CAMPOS,
                                       Petitioner

                                                     vs.

                                  THE STATE OF TEXAS
                        _________________________________________

  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
                             REVIEW

 TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Christopher Campos, Appellant in Cause Number 09-14-00481-CR in the

 Ninth Court of Appeals- Beaumont, and asks this Court to permit the extension of time to file the

 Petition for Discretionary Review, pursuant to the Texas Rules of Appellate Procedure, and for

 good cause shows the following:

        1.      Appellant hereby requests leave of the Court to extend the time to file the Petition

 for Discretionary Review. The current deadline was December 4, 2015. No previous extensions

 to file the brief have been requested or granted.

        2.      Undersigned counsel inadvertently miscalculated the deadline to file the Petition

 (or the motion to extend), and respectfully requests that the Court grant this extension and allow

 counsel to file the petition on Monday, December 7, 2015, in the interest of justice for Appellant

 Christopher Campos.
       3.      Undersigned counsel respectfully requests a 30 day extension of the deadline but

will nevertheless file the Petition for Discretionary Review on Monday, December 7, unless

instructed otherwise by the Court. .



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion for Extension of Time to File the Petition for Discretionary Review and for such other and

further relief as the Court may deem appropriate.


                                             Respectfully submitted,
                                             THE GERTZ LAW FIRM
                                             2630 Liberty St.
                                             Beaumont, Texas 77702
                                             Tel: (409) 833-6400
                                             Fax: (409) 833-6401


                                                      /s/ Ryan W. Gertz
                                             By:
                                                   Ryan W. Gertz
                                                   State Bar No. 24048489
                                                   Attorney for Marcus James



                                CERTIFICATE OF SERVICE

       This is to certify that on December 5, 2015, a true and correct copy of the foregoing

document was served on the Jefferson County District Attorney's Office, 1001 Pearl St., 3rd Floor,

Texas 77701, via e-file.


                                             /s/ Ryan W. Gertz

                                             Ryan W. Gertz